                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

DONIA GOINES,

           Plaintiff,

v.                                      Case No:   2:17-cv-656-FtM-29UAM

LEE MEMORIAL HEALTH SYSTEM,
d.b.a. Cape Coral Hospital
and JEOVANNI HECHAVARRIA,

           Defendants.


                             OPINION AND ORDER

     This matter comes before the Court on plaintiff’s Motion to

Conduct   Attorney   Led    Voir    Dire       (Doc.   #162)   and    Motion   for

Permission to Allow Contemporaneous Testimony (Doc. #163) filed on

February 27, 2019.         Defendant Lee Memorial filed Responses in

Opposition (Doc. #180; Doc. #181) on March 13, 2019.                      For the

reasons that follow, the motions are denied.

                                         I.

     Plaintiff’s first motion requests three hours of attorney-

directed questioning of prospective jurors prior to exercising

challenges.     (Doc.    #162,     p.    1.)     Plaintiff     suggests   such   a

procedure is necessary because “it is highly likely the prospective

jurors will have very deep seeded feelings and beliefs that my

[sic] influence the outcome of this trial.”               (Id.)      Lee Memorial
opposes   plaintiff’s       request,     arguing       such     a    procedure   is

unnecessary.      (Doc. #180, pp. 2-4.)

      The Court denies plaintiff’s request.              The Court finds this

case does not present issues or concerns justifying conducting

voir dire differently from the Court’s usual fashion.                    As it has

done in the past, the Court will consider written proposed voir

dire questions, will examine the prospective jurors, and will allow

counsel for both sides to ask brief follow-up questions.                         See

Hurley v. Kent of Naples, Inc., 2011 WL 2976860, *2 (M.D. Fla.

July 22, 2011).

                                        II.

      Plaintiff’s second motion seeks permission to allow a witness

testify at trial via contemporaneous transmission.                    (Doc. #163.)

The witness is plaintiff’s psychologist, who resides and practices

in   Colorado.      (Id.    p.   2.)     Plaintiff      seeks       permission   for

testimony via contemporaneous transmission because (1) plaintiff

would incur substantial expense reimbursing the psychologist to

testify in Fort Myers and (2) the psychologist would suffer a

professional     hardship    given     his     busy   practice.        (Id.)     Lee

Memorial objects to the request, arguing plaintiff’s motion is

untimely and fails to demonstrate good cause to avoid testimony in

open court.      (Doc. #181, pp. 2-7.)

      In a civil matter, a witness’s trial testimony “must be taken

in open court” unless a federal statute, the Federal Rules of



                                       - 2 -
Evidence, the Federal Rules of Civil Procedure, or rules of the

Supreme Court provide otherwise.              Fed. R. Civ. P. 43(a).          Rule

43(a) provides that “[f]or good cause in compelling circumstances

and    with      appropriate     safeguards,”        a    court    may     permit

contemporaneous       transmission    from    a   different    location.       Id.

However, as this Court has previously noted, “there is a decided

preference      for   live   testimony   in   open   court.”      Hamprecht    v.

Hamprecht, 2012 WL 1367534, *2 (M.D. Fla. Apr. 19, 2012).                  While

contemporaneous transmission of testimony is permitted in certain

circumstances,

       [t]he importance of presenting live testimony in court
       cannot be forgotten. The very ceremony of trial and the
       presence of the factfinder may exert a powerful force
       for truthtelling. The opportunity to judge the demeanor
       of a witness face-to-face is accorded great value in our
       tradition. Transmission cannot be justified merely by
       showing that it is inconvenient for the witness to attend
       the trial.

Id. (quoting Rules of Civil Procedure Advisory Committee Notes to

the 1996 Amendment).           Having considered the arguments of the

parties, the Court is not convinced plaintiff has established good

cause or compelling circumstances.                See id. (finding movant’s

claims of fear of returning to the United States and expense of

international travel, inter alia, were insufficient to establish

good    cause    or   compelling     circumstances       for   transmission    of

contemporaneous testimony from Germany).             This is particularly so




                                      - 3 -
in a civil case where a video deposition was available.   Fed. R.

Civ. P. 30.     Therefore, the motion is denied.

     Accordingly, it is hereby

     ORDERED:

     Plaintiff’s Motion to Conduct Attorney Led Voir Dire (Doc.

#162) and Motion for Permission to Allow Contemporaneous Testimony

(Doc. #163) are DENIED.

     DONE and ORDERED at Fort Myers, Florida, this     22nd   day

of May, 2019.




Copies:
Counsel of Record




                                 - 4 -
